— Weiss, J.
Appeal from an order of the Supreme Court at Special Term (Kuhnen, J.), entered June 27, 1985 in Broome County, which denied plaintiffs motion for summary judgment and granted the cross motion of defendants G. Paul Cohen and Sharol F. Cohen for summary judgment dismissing the complaint against them.
The parties in this action to recover on a note accompanying a secondary mortgage on property owned by defendants at 33-35 Court Street in the City of Binghamton have advised this court that a settlement has been reached. This being the case, the controversy is moot and we discern no reason to accede to plaintiffs request to render an advisory decision on the issues raised (see, Matter of Starmer v Whitney Point Cent. School Dist., 96 AD2d 640).
Appeal dismissed, as moot, without costs. Mahoney, P. J., Main, Weiss, Yesawich, Jr., and Levine, JJ., concur.